DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 10,11,12 the prior art fails to disclose a terminal comprising:
a processor that controls a hopping of a cyclic shift by determining the cyclic
shift based on a first index according to higher layer signaling, based on a value
of uplink control information, based on a symbol index of an uplink control channel,
and based on a cell ID; and
                         
                            π
                            /
                            6
                        
                    .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pat.9,408,200; Method for Receiving Uplink Signal, Base station, Method for Transmitting Uplink Signal and User Equipment);
Noh et al. (US Pub.2017/0026955; Method and Apparatus for Transmitting Uplink Reference Signal in Wireless Communication System).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413